DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoecker et al (EP 2467253).
Regarding claim 1, Hoecker teaches a housing for multiple cells (claim 1 and 0003). The housing is formed from a multilayer material, comprising a 2-20mm thick intermediate layer and a cover layer (0032). The intermediate layer is formed by . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoecker et al (EP 2467253).
Regarding claim 2, Hoecker teaches the intermediate layer is formed by injection molding (claim 5 and 0031).
Hoecker does not explicitly teach the injection hole or location of said hole.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that injection molding is commonly done through an injection hole and the location of said hole would have been well within the purview of an ordinarily skilled artisan was a design choice without undue experimentation and with a reasonable expectation of success.
Regarding claim 4, Hoecker teaches the housing is formed from a multilayer material, comprising a 2-20mm thick intermediate layer and a cover layer (0032). The 
Hoecker does not explicitly teach the contact as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the intermediate layer is formed via injected molding, and the module case is structurally the same, there would be contact between the plate or sidewall and the resin layer.
Regarding claim 5, Hoecker teaches the resin layer as discussed above. 
Hoecker does not explicitly teach the contact as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the intermediate layer is formed via injected molding, conformation to the battery cells would be expected.
Regarding claim 6, Hoecker teaches the intermediate layer is formed by injection molding (claim 5 and 0031).
Hoecker does not explicitly teach the observation hole or location of said hole.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that injection molding is commonly accompanied by an observation hole for control and observation of the process and the location of said hole would have been well within the purview of an ordinarily skilled artisan was a design choice without undue experimentation and with a reasonable expectation of success.

Regarding claim 8, Hoecker teaches the structure as discussed above.
Hoecker does not explicitly teach the contact ratio of the resin layer to the thermally conductive region. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the contact be high in order to maximize the conductivity.
Regarding claim 18, Hoecker teaches the housing is formed from a multilayer material, comprising a 2-20mm thick intermediate layer and a cover layer (0032). The intermediate layer is formed from a thermoplastic material (claims 3, 4, and 7; 0004-0008 and 0028). The thermoplastic material is a resin (0030). 
Hoecker and the claims differ in that Hoecker does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Hoecker overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges 
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 3, 9-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoecker et al (EP 2467253) as applied to claim 1 above, and further in view of Hashimoto et al (US 2016/0049622).
Regarding claim 3, Hoecker teaches the method as discussed above.
Hoecker does not explicitly teach the thermal conductivity of the resin.
Hashimoto teaches a film shaped battery packaging material which is capable of achieving excellent adhesion strength and has excellent moldability (0001). The thermosetting resin used as said material is taught to be an epoxy resin, an acrylic resin, or a urethane resin (0024). Applicant’s specification teaches that an epoxy based resin, an acrylic based resin, or a urethane based resin have the properties as claimed (pg 12, lines 5-10 and pg 18, lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the resin of Hashimoto as the resin of Hoecker in order to provide a resin having excellent adhesion strength and excellent moldability.

Hoecker does not explicitly teach the thermal conductivity of the resin.
Hashimoto teaches a film shaped battery packaging material which is capable of achieving excellent adhesion strength and has excellent moldability (0001). The thermosetting resin used as said material is taught to be an epoxy resin, an acrylic resin, or a urethane resin (0024). Applicant’s specification teaches that an epoxy based resin, an acrylic based resin, or a urethane based resin have the properties as claimed (pg 12, lines 5-10 and pg 18, lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the resin of Hashimoto as the resin of Hoecker in order to provide a resin having excellent adhesion strength and excellent moldability.
Regarding claim 15, Hoecker teaches the method as discussed above.
Hoecker does not explicitly teach the type or resin.
Hashimoto teaches a film shaped battery packaging material which is capable of achieving excellent adhesion strength and has excellent moldability (0001). The thermosetting resin used as said material is taught to be an epoxy resin, an acrylic resin, or a urethane resin (0024). Applicant’s specification teaches that an epoxy based resin, an acrylic based resin, or a urethane based resin have the properties as claimed (pg 12, lines 5-10 and pg 18, lines 10-20).

Regarding claim 17, Hoecker teaches the resin as discussed above.
Hoecker does not explicitly teach a flame retardant. 
Hashimoto teaches the fillers to include flame retardants (0007). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a flame retardant in the resin of Hoecker, as taught by Hashimoto, in order to impart flame retardant protections which would have been will within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoecker et al (EP 2467253) and Hashimoto et al (US 2016/0049622) as applied to claim 3 above, and further in view of Cobasys (JP2009505348).
Regarding claim 16, Hoecker and Hashimoto teach the resin layer with thermally conductive fillers as discussed above.
Neither explicitly teaches the thermally conductive fillers to be ceramic particles.
Cobasys teaches a battery case including a thermally conductive filler which may be a ceramic (abstract).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention, to utilize the ceramic filler of Cobasys as the filler in Hoecker and Hashimoto as such a filler is extremely well known and such a substitution 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             	February 19, 2021